The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Cherokee county on a charge of larceny, and sentenced to serve a term of three years in the state penitentiary, from which judgment and sentence the defendant has appealed.
The transcript of the record was filed in this court on December 12, 1929. No brief has been filed in support of the defendant's appeal. Where no brief is filed, the court will examine the record, and, if there has been no fundamental or prejudicial errors committed by the trial court, the judgment will be affirmed.
After a careful examination of the record, the court finds that the information is sufficient to charge an offense, that the instructions fairly stated the law, and that the defendant was accorded a fair trial.
The judgment of the lower court is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 438